                Case 20-11177-KBO               Doc 115       Filed 05/29/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE


In re:                                                   §             Chapter 11
                                                         §
AKORN, INC., et al., 1                                   §             Case No. 20-11177
                                                         §
                           Debtors.                      §             Jointly Administered

                               NOTICE OF APPEARANCE AND
                      REQUEST FOR NOTICE AND SERVICE OF PLEADINGS


TO THE CLERK OF THE BANKRUPTCY COURT:

         PLEASE TAKE NOTICE that DP West Lake at Conway, LLC, by and through its

counsel Singer & Levick, P.C., files this, its Notice of Appearance and Request for Notice and

Service of Pleadings.

         Pursuant to Bankruptcy Rules 2002 and 9007, and Sections 102(1), 342 and 1109(b) of the

Bankruptcy Code, DP West Lake at Conway, LLC respectfully requests that all notices given or

required to be given in these proceedings and all papers served or required to be served in these

proceedings be served upon its counsel at the address, telephone number and email address listed

below.

                                         Michelle E. Shriro, Esq.
                                          Singer & Levick, P.C.
                                      16200 Addison Road, Suite 140
                                          Addison, Texas 75001
                                           Phone: 972.380.5533
                                            Fax: 972.380.5748
                                     Email: mshriro@singerlevick.com

1
   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s Federal Tax Identification
Number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.

NOTICE OF APPEARANCE AND REQUEST FOR NOTICE AND SERVICE OF PLEADING                                          Page 1
              Case 20-11177-KBO           Doc 115      Filed 05/29/20      Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

Rules specified above, but also includes, without limitation, Orders and notices of any Application,

Motion, Petition, pleading, request, complaint, or demand, whether formal or informal, whether

written or oral, whether transmitted or conveyed by mail, delivery, telephone, facsimile, or

otherwise.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Notice and Service of Pleadings is without prejudice to: (1) DP West Lake at Conway, LLC’s

rights, remedies, claims, actions, defenses, setoffs, or recoupments, in law or in equity, against the

Debtor and any other entities either in this case or in any other action, all of which rights, remedies,

claims, actions, defenses, setoff and recoupments are expressly reserved, and (2) any objection

which may be made to the jurisdiction of the Court, and shall not be deemed or construed to submit

DP West Lake at Conway, LLC to the jurisdiction of the Court.

DATED this 29th day of May, 2020.

                                                Respectfully submitted,

                                                SINGER & LEVICK, P.C.

                                                By:      /s/ Michelle E. Shriro
                                                        Michelle E. Shriro
                                                        Delaware Bar No. 3219

                                                16200 Addison Road, Suite 140
                                                Addison, Texas 75001
                                                Phone: 972.380.5533
                                                Fax: 972.380.5748
                                                Email: mshriro@singerlevick.com

                                                ATTORNEYS FOR:
                                                DP WEST LAKE AT CONWAY, LLC



NOTICE OF APPEARANCE AND REQUEST FOR NOTICE AND SERVICE OF PLEADING                              Page 2
               Case 20-11177-KBO          Doc 115     Filed 05/29/20      Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that Notice of this document will be electronically mailed to the parties
that are registered or otherwise entitled to receive electronic notices in this case pursuant to the
Electronic Filing Procedures in this District, and to the parties listed below via electronic mail (if
known) or first-class mail, postage prepaid, on this 29th day of May, 2020.

 DEBTORS:                                           COUNSEL FOR THE DEBTOR:
 Akorn, Inc., et al.                                William E. Arnault
 1925 W. Field Court, Suite 300                     Christopher M Hayes
 Lake Forest, Illinois 60045                        Dan Latona
                                                    Patrick Nash
 US TRUSTEE:                                        Gregory F. Pesce
 U.S. Trustee                                       Kirkland & Ellis LLP
 Office of the United States Trustee                300 North LaSalle
 J. Caleb Boggs Federal Building                    Chicago, IL 60654
 844 King Street, Suite 2207                        william.arnault@kirkland.com
 Lockbox 35                                         christopher.hayes@kirkland.com
 Wilmington, DE 19801                               dan.latona@kirkland.com
 ustpregion03.wl.ecf@usdoj.gov                      patrick.nash@kirkland.com
                                                    gregory.pesce@kirkland.com

                                                    Brett Michael Haywood
                                                    Paul Noble Heath
                                                    J. Zachary Noble
                                                    Zachary I Shapiro
                                                    Sarah Silveira
                                                    Amanda R. Steele
                                                    Richards, Layton & Fi n ger, P.A.
                                                    920 North King Street
                                                    Wilmington, DE 19801
                                                    haywood@rlf.com
                                                    heath@rlf.com
                                                    noble@rlf.com
                                                    shapiro@rlf.com
                                                    silveira@rlf.com
                                                    steele@rlf.com


                                                        /s/ Michelle E. Shriro
                                                       Michelle E. Shriro




NOTICE OF APPEARANCE AND REQUEST FOR NOTICE AND SERVICE OF PLEADING                             Page 3
